Citation Nr: 0731555	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-22 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to an increased disability rating for status 
post right knee injury, manifested by instability, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial disability rating in excess of 
10 percent for osteoarthritis of the right knee.


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans 
Council


ATTORNEY FOR THE BOARD

L.B.Y., Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1976 to June 
1980.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from two rating decisions (dated May 2004 
and September 2005) of the Manchester, New Hampshire 
Department of Veterans Affairs (VA) Regional Office (RO).

In a January 1981 rating decision, the RO granted service 
connection for status post injury, right knee, to include 
surgery and mild osteoarthritis, and assigned a 10 percent 
rating, effective June 28, 1980.  The veteran filed an 
increased rating claim in October 2003.

The May 2004 rating decision continued a 10 percent 
disability rating for status post right knee injury with 
osteoarthritis.

The September 2005 rating decision granted a separate 
evaluation of service connection for osteoarthritis, right 
knee, and assigned a 10 percent rating, effective October 31, 
2003.

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that in a claim for an increased rating, it is presumed 
that the claimant is seeking the maximum benefit allowed, so 
unless the maximum benefit is awarded, the claim remains in 
controversy.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, 
there are two issues on appeal at this time: (1) entitlement 
to an increased disability rating for status post right knee 
injury, manifested by instability, currently evaluated as 10 
percent disabling; and (2) entitlement to an initial 
disability rating in excess of 10 percent for osteoarthritis 
of the right knee.

The veteran testified at a hearing before a Hearing Officer 
at the RO in August 2005.  A transcript of that hearing is 
associated with the claims file.

In August 2005, the veteran's representative, on the 
veteran's behalf, withdrew a request for a Travel Board 
hearing.


FINDINGS OF FACT

1.  The veteran's status post right knee injury is manifested 
by minimal collateral ligament laxity and pain with 
occasional flare-ups.

2.  The veteran's right knee osteoarthritis has been 
confirmed by x-rays and is manifested by pain, weakness, 
stiffness, swelling, and decreased range of motion, 
particularly during flare-ups.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 
percent for status post right knee injury have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5257 (2007).

2.  The criteria for a disability rating in excess of 10 
percent for osteoarthritis of the right knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2007).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence that 
the claimant is expected to provide; and (4) request or tell 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-121 (2004) (Pelegrini II).  
This "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004).  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  In this case, the veteran was 
provided notice of the VCAA in March 2004, prior to the 
adjudication of his claims in the May 2004 and September 2005 
rating decisions at issue.  The Board notes that, while the 
VCAA letter addressed a singular right knee condition, the 
letter did pertain to both of the veteran's claims now on 
appeal, because the RO later recharacterized the right knee 
condition as two separate disabilities.

The VCAA letter summarized the evidence needed to 
substantiate the claims and VA's duty to assist.  It also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letter clearly satisfied the first three "elements" of 
the notice requirement.  In addition, the letter stated: 
"It's your responsibility to make sure that we receive all 
requested records that aren't in the possession of a Federal 
department or agency."  (Emphasis in original).  This 
statement satisfies the fourth "element" of the notice 
requirement, in that it informed the veteran that he could 
submit any and all evidence which was pertinent to his 
claims, and not merely that evidence requested by the RO.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id. at 486.  
Additionally, this notice must state that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is granted.  Id.

In the present appeal, the veteran was provided notice of 
what type of information and evidence was needed to 
substantiate his claims, but he was not provided notice of 
the type of evidence necessary to establish a disability 
rating and an effective date for the disabilities on appeal.  
However, the absence of such notification by VCAA letter is 
not prejudicial in this case.  The veteran was fully notified 
that he was awarded disability evaluations and effective 
dates for those evaluations when service connection was 
granted for his status post right knee injury (in the January 
1981 rating decision) and when service connection was granted 
for his right knee osteoarthritis (in the September 2005 
rating decision).

Accordingly, the Board finds that no prejudice to the veteran 
will result from the adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

The Board finds that all relevant evidence necessary for an 
equitable resolution of the issues on appeal has been 
identified and obtained, to the extent possible.  The 
evidence of record includes a March 2004 VA examination 
report and VA treatment records dated July 2004 to March 
2005.  The veteran has not indicated that he has any further 
evidence to submit to VA, or which VA needs to obtain.  There 
is no indication that there exists any additional evidence 
that has a bearing on this case that has not been obtained.  
The veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2007).

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2007).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4.  Specific diagnostic codes will be discussed 
where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2007).

After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 38 
C.F.R. § 4.3 (2007).  Where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  See Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

In addition, when evaluating musculoskeletal disabilities, VA 
may consider granting a higher rating in cases in which 
functional loss due to pain, weakness, excess fatigability, 
or incoordination is demonstrated, and those factors are not 
contemplated in the relevant rating criteria.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59 (2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

Entitlement to an increased disability rating for status post 
right knee injury, manifested by instability.

Specific rating criteria

The veteran's status post right knee injury, manifested by 
instability, is evaluated as 10 percent disabling under 38 
C.F.R. § 4.71a, Diagnostic Code 5257 (2007).

Diagnostic Code 5257 provides the following levels of 
disability for knee, other impairment of:

	30 percent - Severe recurrent subluxation or lateral 
instability.

	20 percent - Moderate recurrent subluxation or lateral 
instability.

	10 percent - Slight recurrent subluxation or lateral 
instability.

Analysis

The probative medical evidence consists of a March 2004 VA 
examination report and VA treatment records dated July 2004 
to March 2005.

At his March 2004 VA examination, the veteran complained of 
pain, weakness, and stiffness in his right knee.  He stated 
that his knee was quite unstable and that it frequently gave 
out, causing him to fall approximately once every few months.  
However, the veteran denied using any crutches, braces, 
canes, or corrective shoes.  The March 2004 VA examiner 
concluded in his report that, despite a history of 
instability, the veteran's right knee was stable, with no 
laxity of the supporting ligaments.  A follow-up VA treatment 
report dated in September 2004 states that the veteran's 
right knee has full range of motion with only mild 
crepitance, along with minimal collateral ligament laxity and 
a negative McMurray sign.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's status 
post right knee injury is not warranted.  In order to warrant 
an evaluation in excess of 10 percent under Diagnostic Code 
5257, the evidence must show that the veteran's knee 
disability is characterized by at least moderate recurrent 
subluxation or lateral instability.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5257 (2007).  The medical evidence above does 
not indicate that the veteran's disability is productive of 
such a condition.

The Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995) (discussing 38 C.F.R. §§ 
4.40, 4.45, and 4.59), in order to determine whether an 
increased evaluation may be warranted for the veteran's right 
knee injury based on functional loss due to pain, weakness, 
and flare-ups.  While recognizing that the veteran has 
complaints of pain and flare-ups, the clinical findings of 
record do not reflect impairment that warrants a higher 
rating.  Specifically, the March 2004 VA examination revealed 
that the veteran claimed to experience flare-ups only a few 
days out of each month.  These flare-ups were often 
precipitated by increases in activity and were best 
alleviated with rest and ibuprofen.  The examiner noted that, 
during a flare-up, it was likely that the veteran would 
experience an increase in pain and a decrease in his range of 
motion amounting to approximately 5-15 degrees.  No specific 
evidence of any additional limitation of motion or functional 
impairment during flare-ups was indicated.  As such, evidence 
indicating a finding of additional functional loss beyond 
that which is objectively shown in the examination has not 
been presented.  After a thorough review of the veteran's 
claims file, the Board concludes that the 10 percent rating 
currently assigned adequately compensates the veteran for the 
functional limitations and the complaints of pain.  See 
Deluca, supra.  Therefore, the Board holds that a higher 
evaluation in consideration of DeLuca and applicable VA code 
provisions is not warranted.  See also 38 C.F.R. § 4.7 
(2007).

The Board has also considered the issue of whether the 
veteran's right knee injury presents an exceptional or 
unusual disability picture as to render impractical the 
application of the regular schedular standards such that 
referral to the appropriate officials for consideration of an 
extra-schedular rating is warranted.  See 38 C.F.R. § 
3.321(b)(1) (2007); Bagwell v. Brown, 9 Vet. App. 337, 338-
339 (1996).  In this regard, the Board notes that there is no 
evidence in the claims file of frequent periods of 
hospitalization or marked interference with employment due to 
the veteran's right knee condition.  In fact, the veteran 
admitted during his March 2004 VA examination that he lost 
time from work only on rare occasions due to his right knee 
injury.  As a result, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for status post right knee injury is not warranted.  
Since the preponderance of the evidence is against the claim, 
the benefit of the doubt rule does not apply.  38 C.F.R. § 
4.3; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  The 
benefit sought on appeal is denied.




Entitlement to a higher initial disability rating for 
osteoarthritis of the right knee.

Specific rating criteria

The veteran's osteoarthritis of the right knee is evaluated 
as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic 
Code 5003 (2007).

Diagnostic Code 5003 provides the following levels of 
disability for arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

20 percent - With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations.

10 percent - With X-ray evidence of involvement of 2 or 
more major joints or 2 or more minor joint groups.

Analysis

The probative medical evidence consists of a March 2004 VA 
examination report and VA treatment records dated July 2004 
to March 2005.

At his March 2004 VA examination, the veteran claimed to 
experience flare-ups of pain in his right knee for a few days 
each month.  These flare-ups were often precipitated by 
increases in activity and were best alleviated with rest and 
ibuprofen.  Neither the veteran nor the examiner 
characterized these flare-ups as incapacitating.  A follow-up 
VA treatment report dated in March 2005 indicates that x-rays 
have shown that the veteran does have significant 
degenerative joint disease of the right knee, but no 
incapacitating exacerbations were reported in the treatment 
records.

Based on the foregoing, the Board concludes that an 
evaluation in excess of 10 percent for the veteran's 
osteoarthritis of the right knee is not warranted.  In order 
to warrant an evaluation in excess of 10 percent under 
Diagnostic Code 5003, the evidence must show that the 
veteran's osteoarthritis is characterized by occasional 
incapacitating exacerbations.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2007).  The medical evidence above does 
not indicate that the veteran's disability is productive of 
such a condition.

All things considered, the record as a whole does not show 
persistent symptoms that equal or more nearly approximate the 
criteria for an evaluation higher than 10 percent at any time 
since the effective date of service connection, October 31, 
2003.  See Fenderson, 12 Vet. App. at 125-26.  That is to 
say, the veteran's right knee osteoarthritis has been no more 
than 10 percent disabling since the effective date of his 
award, so his rating cannot be "staged" because this 
represents his greatest level of functional impairment 
attributable to this condition.

The Board has considered the guidance of DeLuca as well as 
the application of an extra-schedular evaluation for the 
veteran's right knee disability.  This analysis has been set 
out above and will not be repeated.

In summary, for the reasons and bases expressed above, the 
Board concludes that a disability rating in excess of 10 
percent for osteoarthritis of the right knee is not 
warranted.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt rule does not 
apply.  38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  The benefit sought on appeal is denied.

ORDER

Entitlement to an increased disability rating for status post 
right knee injury, manifested by instability, is denied.

Entitlement to a higher initial disability rating for 
osteoarthritis of the right knee is denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)






 Department of Veterans Affairs


